DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 7-9, 12-13, 19-21, 24-36 are pending
Response to Amendment
The amendment filed on 03/08/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 12/07/2020
The examiner modified the rejection below to address claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 12, 29, 30, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided) and further in view of Glenn (Pat No. 6313396) and Hasegawa (PG pub 20120161801)
Regarding claim1 and 35, Ralf teaches a solar array comprising one or more solar cells attached to a substrate wherein:
At least one of the solar cells has at least one cropped comer that defines a corner region [fig 6]:
an area of the substrate [para 5] remains exposed when the solar cells having the cropped corner that defines the corner region are attached to the substrate.
the substrate includes the conductors 2 [fig 6] and being in the corner and form on the substrate before or after the solar cells are attached the substrate.
one or more electrical connections between one or more contacts 2 of the solar cells and the corner conductors 2 by interconnect 10 and the electric connection are made in the area of the substrate that remain exposed [fig 6] when the solar cells having the cropped corner that defines the corner region are attached to the substrate [fig 6]
Ralf teaches the substrate as set forth above, but Ralf does not teach the substrate being flex circuit substrate having structure as claimed.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the substrate of Ralf by the substrate of Glenn for lightweight and inexpensive to manufacture (col 2 lines 64-67).
Modified Ralf teaches the claimed limitation, but modified Ralf does not teach the bypass switches.
Hasegawa teaches solar cell array comprising bypass switches connecting to solar cells and the switches is located region exposed between the adjacent solar cells [fig 3 para 35].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the bypass switches of Hasegawa in the corner region as taught by Ralf for efficiently suppress reduction of the power generation characteristic [para 19]. As for combination at least one or more switches is located in the corner region defined by the cropped corners adjacent to the solar cells.

The recitation “for bypassing … solar cells” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 
The recitation “attached to, printed on, buried on, or deposited on the substrate before or after… substrate” is the presence of process limitation on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA, 1965).
Regarding claim 12, since the bypass switches is electrical connection to the solar cell, it is considered that the substrate includes one or more traces connected to the bypass switches for making the electrical connections between the solar cells.
Regarding claim 29, 30, modified Ralf teaches the bypass diode, the solar cells switches being connected parallel [fig 5B] and the switches bypass the current around the solar cell [para 79-82, Cummings].
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided) and Glenn (Pat No. 6313396) and  Hasegawa (PG pub 20120161801) and further in view of Avrutsky (PG Pub 20110079263).
Regarding claim 7-8, modified Ralf teaches the bypass switch as set forth above, but modified Ralf does not teaches the bypass switch being controlled by controller.
Avrutsky teaches the switches being controlled by controller 150 [fig 1 para 25, Avrutsky], and the switches, when closed, connect front and back contacts of the one or more of the solar cells, so that current bypasses the one or more of the solar cells [para 21 Avrutsky].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the bypass switch of modified Ralf by the controller of Avrutsky for appropriate controlling the bypass switches and since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).



Claims 9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided) and Glenn (Pat No. 6313396) and Hasegawa (PG pub 20120161801) and further in view of Latham (PG Pub 20120313455).
Regarding claim 9, modified Ralf teaches there are plurality of switches, but modified Ralf does not teach solar cell being added or removing by using one more switches.
Latham teaches the number of solar cells being determined by the length of the string and total output voltage [para 26-30].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have one more solar cell being added to the array for additional output voltage. Thus, by adding one or more solar cells , one or more switches would be added.
Regarding the limitation “”one or more switches for adding or removing one or more of the solar cells to or from a string of the solar cell” said limitation is functional language and intended use, and is therefore not given patentable weight. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural 

Regarding claim 31, modified Ralf teaches the length of string is altered to change a voltage produced by the strings [para 26-30, Latham]

Claims 13. 24, 32-33, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided) and further in view of Glenn (Pat No. 6313396) and Hasegawa (PG pub 20120161801) and Keller et al (Pat No 6441297)
Regarding claim 13 and 36, Ralf teaches method of forming a solar array comprising attaching solar cells to a substrate [fig 6]
at least the solar cells has at least one cropped comer that defines a corner region [fig 6]:
an area of the substrate remains exposed when the solar cells having he cropped corner that defines the corner region are attached to the substrate.
the substrate includes the conductors 2 [fig 6] and being in the corner and form on the substrate before or after the solar cells are attached the substrate.
one or more electrical connections between one or more contacts 3 of the solar cells and the corner conductors 2 by interconnect 10 and the electric connection are made in the area of the substrate that remain exposed [fig 6] when the solar cells having the cropped corner that defines the corner region are attached to the substrate [fig 6]
Ralf teaches the substrate as set forth above, but Ralf does not teach the substrate being flex circuit substrate having structure as claimed.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the substrate of Ralf by the substrate of Glenn for lightweight and inexpensive to manufacture (col 2 lines 64-67).
Modified Ralf teaches the claimed limitation, but modified Ralf does not teach the bypass switches.
Hasegawa teaches solar cell array comprising bypass switches connecting to solar cells and the switches is located region exposed between the adjacent solar cells [fig 3 para 35].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the bypass switches of Hasegawa in the corner region as taught by Ralf for efficiently suppress reduction of the power generation characteristic [para 19]. As for combination at least one or more switches is located in the corner region defined by the cropped corners adjacent to the solar cells.
Modified Ralf teaches the claimed limitation, but modified Ralf does not teach the conductors formed on the substrate before the solar cell are attached to the substrate.
Keller et al teaches method of forming the solar cell arrangement including the carrier substrate is first provided with strip conductors before the solar cell attached to the substrate (claim 25).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the corner conductors of modified Ralf being formed on the substrate before the solar cell attached to the substrate as taught by Keller et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

Regarding claim 24, since the bypass switches is electrical connection to the solar cell, it is considered that the substrate includes one or more traces connected to the bypass switches for making the electrical connections between the solar cells.
Regarding claim 32, 33  modified Ralf teaches the bypass diode, the solar cells switches being connected parallel [fig 5B] and the switches bypass the current around the solar cell [para 79-82, Cummings].

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided), Glenn (Pat No. 6313396) and Hasegawa (PG pub 20120161801) and Keller et al (Pat No 6441297) and further in view of Avrutsky (PG Pub 20110079263).
Regarding claim 19-20, modified Ralf teaches the bypass switch as set forth above, but modified Ralf does not teaches the bypass switch being controlled by controller.
Avrutsky teaches the switches being controlled by controller 150 [fig 1 para 25, Avrutsky], and the switches, when closed, connect front and back contacts of the one or more of the solar cells, so that current bypasses the one or more of the solar cells [para 21 Avrutsky].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the bypass switch of modified Ralf by the controller of Avrutsky for appropriate controlling the bypass switches and since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

Claims 21and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided), Glenn (Pat No. 6313396) and Hasegawa (PG pub 20120161801) and Keller et al (Pat No 6441297) and further in view of Latham (PG Pub 20120313455).
Regarding claim 21, modified Ralf teaches there are plurality of switches, but modified Ralf does not teach solar cell being added or removing by using one more switches.
Latham teaches the number of solar cells being determined by the length of the string and total output voltage [para 26-30].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have one more solar cell being added to the array for additional output voltage.
Regarding claim 34, modified Ralf teaches the length of string is altered to change a voltage produced by the strings [para 26-30, Latham]

Claims 25 and 26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided), and further in view of Glenn (Pat No. 6313396) and Hasegawa (PG pub 20120161801), Keller et al (Pat No 6441297) and Avrutsky (PG Pub 20110079263).

Regarding claim 25, Ralf teaches method of forming a solar array comprising attaching solar cells to a substrate [fig 6]
at least one of the solar cells has at least one cropped comer that defines a corner region [fig 6]:
an area of the substrate remains exposed when the solar cells having he cropped corner that defines the corner region are attached to the substrate.
the substrate includes the conductors 2 [fig 6] and being in the corner and form on the substrate before or after the solar cells are attached the substrate.
one or more electrical connections between one or more contacts 3 of the solar cells and the corner conductors 2 by interconnect 10 and the electric connection are made in the 

Ralf teaches the substrate as set forth above, but Ralf does not teach the substrate being flex circuit substrate having structure as claimed.
Glenn teaches a solar cell module comprising substrate 20 being a flex circuit substrate comprised of insulating layers separating one or more patterned metal layers 19, and the patterned metal layers form wiring patterns of electrical connections underneath or adjacent to the solar cells that are electrically isolated from the solar cells [fig 1 4 6 col 5 lines 5-10 6 lines 34(the metal layers form a wiring patterns of electrical connection underneath to the solar cell and being indirect connected or electrical isolated from solar cell through conductor 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the substrate of Ralf by the substrate of Glenn for lightweight and inexpensive to manufacture (col 2 lines 64-67).
Modified Ralf teaches the claimed limitation, but modified Ralf does not teach the bypass switches.
Hasegawa teaches solar cell array comprising bypass switches connecting to solar cells and the switches is located region exposed between the adjacent solar cells [fig 3 para 35].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the bypass switches of Hasegawa in the corner region as taught by Ralf for efficiently suppress reduction of the power generation characteristic [para 19]. As for combination at least one or more switches is located in the corner region defined by the cropped corners adjacent to the solar cells.
Modified Ralf teaches the claimed limitation, but modified Chung does not teach the conductors formed on the substrate before the solar cell are attached to the substrate.
Keller et al teaches method of forming the solar cell arrangement including the carrier substrate is first provided with strip conductors before the solar cell attached to the substrate (claim 25).

Modified Ralf teaches the bypass switch as set forth above, but modified Ralf does not teaches the bypass switch being controlled by controller.
Avrutsky teaches the switches being controlled by controller 150 [fig 1 para 25, Avrutsky], and the switches, when closed, connect front and back contacts of the one or more of the solar cells, so that current bypasses the one or more of the solar cells [para 21 Avrutsky].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the bypass switch of modified Ralf by the controller of Avrutsky for appropriate controlling the bypass switches and since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

Regarding claim 26, modified Ralf teaches the bypass switch as set forth above, but modified Ralf does not teaches the bypass switch when closed connect front and back contact of the solar cells.
Avrutsky teaches the switches being controlled by controller 150 [fig 1 para 25, Avrutsky], and the switches, when closed, connect front and back contacts of the one or more of the solar cells, so that current bypasses the one or more of the solar cells [para 21 Avrutsky].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the bypass switch of modified Ralf by the controller of Avrutsky for appropriate controlling the bypass switches and since the claimed subject matter merely combines familiar elements according to 
Regarding claim 28, since the bypass switches is electrical connection to the solar cell, it is considered that the substrate includes one or more traces connected to the bypass switches for making the electrical connections between the solar cells.

Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided), Glenn (Pat No. 6313396) and Hasegawa (PG pub 20120161801), Keller et al (Pat No 6441297) and Avrutsky (PG Pub 20110079263) and further in view of Latham (PG Pub 20120313455).
Regarding claim 27, modified Ralf teaches there are plurality of switches, but modified Ralf does not teach solar cell being added or removing by using one more switches.
Latham teaches the number of solar cells being determined by the length of the string and total output voltage [para 26-30].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have one more solar cell being added to the array for additional output voltage.
Response to Arguments
Applicant’s arguments filed on 03/08/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
	Regarding to argument that “for bypassing… solar cell” is not functional language, it is found not persuasive. Modified Ralf teaches the claimed structure with bypass switches being includes or electrical connected in the structure. Thus, the recitation “for bypassing … solar cells” is functional language which imparts intended use to the structural features of the product.  
Regarding to argument “one or more conductors… substrate” is not the presence of process limitation on product claims, it is found not persuasive. Modified Ralf teaches the claimed structure with one or more conductors where The recitation “attached to, printed on, buried on, or deposited on the substrate before or after… substrate” is the presence of process limitation on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA, 1965).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726